IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHADESIA FRANCES,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4229

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 26, 2015.

An appeal from an order of the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.